Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Regarding claims 21-25, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose responsive to a second metallic object being located at a position outside of the vertical stack of coils and in which the second metallic object interacts with the magnetic field generated by the transmit coil, maintain the detection indicator in an inactive state based on the analysis of the receive signals, in the context as claimed.

Regarding claims 26-35 and 37, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose responsive to determining that the movement of the waveform does not correspond to a metallic object passing through the vertical stack of coils, maintain the 

Regarding claim 36, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose responsive to determining that the interaction does not correspond to a metallic object passing through the vertical stack of coils, maintain the detection indicator in an inactive state, in the context as claimed.

The closest prior art of Freise (US 2013/0119978), Crowley (US 6,268,724), Clements (US 6,222,450), Maier (US 5,610,516), Guthrie (US 2013/0248395), Starkey et al. (US 9,637,309), Zur (US 2009/0284255), Vallelonga, Sr. (US 7,296,683), Carmen (US 6,833,789), and Beling (US 5,001,425) fail to anticipate or make obvious the claimed invention. Specifically, the prior art fails to disclose each and every claimed limitation, alone, or in reasonable combination with other references, in the context as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KERRI L MCNALLY whose telephone number is (571)270-1840. The examiner can normally be reached Monday-Friday, 6:00 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/KERRI L MCNALLY/Primary Examiner, Art Unit 2683